Citation Nr: 0729904	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  07-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to 
December 1992, and from June 1993 to February 1999.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hypertension.  

The Board notes that in a March 2005 rating decision the RO 
had also previously denied service connection for various 
issues that included anemia; the veteran entered a notice of 
disagreement with this decision in March 2006; and the RO 
issued a statement of the case on this issue in January 2007.  
The veteran did not subsequently enter a substantive appeal 
on the issue of service connection for anemia.  The March 
2007 VA Form 9 expressly limited the appeal to the issue of 
service connection for hypertension, and referred only to the 
issue of service connection for hypertension.  For this 
reason, the issue of service connection for anemia is not on 
appeal to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A June 2006 RO rating decision denied service connection for 
hypertension.  In July 2006, the veteran entered a notice of 
disagreement with this decision.  In January 2007, the RO 
issued a statement of the case.  In a March 2007 substantive 
appeal on a VA Form 9, the appellant checked the block to 
indicate that she wanted a Board hearing at a local VA office 
before a Veterans Law Judge (Travel Board hearing).  In a 
June 2007 statement, the veteran's representative indicated 
that the veteran had requested a Travel Board hearing.  For 
this reason, the RO should schedule the appellant for a 
hearing before a Veterans Law Judge at the RO on the issue of 
service connection for hypertension.  38 U.S.C.A. § 7107 
(West 2002 
& Supp. 2006); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and the 
representative on the issue of 
entitlement to service connection for 
hypertension.  After a hearing is 
conducted, or if the appellant withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


